Title: Thomas Law to Thomas Jefferson, 13 April [1811]
From: Law, Thomas
To: Jefferson, Thomas


          
            Dear Sir—
            Philadelphia Mrs Lawsons 3rd St April 13th 1811 
          
            Permit me to request your name as a Subscriber to a work which will be of essential service to which Mr Gallatin, Mr Paul Hamilton & others have subscribed & which Mr Gallatin has promised to aid by correcting the Statistical account—should you be dissatisfied I will take it—
          The translator is a very worthy man, whom I esteem, & whom I assist as much as lays in my power for the rising generation will much benefit by it—
          The beneficial pacify pacific policy of the last ten Years will be illustrated by encrease of population & by manufactures amog to about 200 Millions of Dollars—in Pensylvania alone they amt to 44,200,740—Had war taken place the coasting trade would have been obstructed, commercial losses would have been doubled, 100 000 men would have been uselessly employed in armies & navies and in making ammunition tents &ca and evils might have ensued which we know not of—
          With apologies for this liberty
          
            I remain With much Esteem & respect Yr mt Obt St
            
 Thos Law
          
        